Judgment, Supreme Court, New York County (Budd G. Goodman, J), rendered June 3, 2004, convicting defendant, upon his plea of guilty, of grand larceny in the third degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
*459The court properly denied the Mapp/Dunaway branch of defendant’s suppression motion without a hearing. Defendant’s assertions of innocent conduct at the time of his arrest, and his general denial of “the allegations in the accusatory instrument” failed to either controvert the specific information that was provided by the People concerning the prior criminal activity that formed the predicate for his arrest, or to provide any other basis for suppression (see People v Jones, 95 NY2d 721 [2001]; People v Soto, 284 AD2d 158 [2001], lv denied 96 NY2d 924 [2001]; see also People v Lopez, 5 NY3d 753 [2005]; compare People v Hightower, 85 NY2d 988 [1995]). Concur—Buckley, EJ., Tom, Marlow, Nardelli and Williams, JJ.